Thomas East plaintife agt William Lancaster Deft in an action. of the case for witholding of a parcell of goods to the value of three pounds in money as shall appeare by witness the sd Lancaster tendred part of the sd goods the. 14th of June. 1676. with all due damages according to attachmt datd July. 20th 1676. . . . The Jury found for the plaintife that the Defendt shall deliver up to the plaintife the goods Sued for within six dayes or in defect thereof pay three pounds in mony & costs of Court twenty two Shillings and ten pence.
Execucion issued Aug0 4th 1676.